Citation Nr: 1043396	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.   Entitlement to an increased rating for residuals, low back 
injury with chronic lumbosacral strain and disc space narrowing 
at L4-5, including thoracic pain, currently evaluated as 
40 percent disabling.  

2.  Entitlement to service connection for lower extremity 
weakness, including as secondary to service-connected residuals 
of a low back injury.  

3.  Entitlement to service connection for the bowel and bladder 
incontinence, including as secondary to service-connected 
residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

 Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1989 
and also had other unverified service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran specifically filed a claim for TDIU in May 2004.  The 
claim was denied in March 2005, and the Veteran did not appeal 
the decision.  Therefore, the issue is not before the Board at 
this time.  

The issue of entitlement to service connection for 
erectile dysfunction, to include as secondary to service-
connected residuals of a low back injury being referred  
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of at least 6 weeks during the past 
12 months have not been shown.  

2.  Lower extremity weakness did not occur during military 
service or for many years thereafter; nor is it caused or 
aggravated by service-connected residuals of a low back injury.  

3.  Bowel and bladder incontinence did not occur during military 
service or for many years thereafter; nor is it caused or 
aggravated by service-connected residuals of a low back injury.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals, low back injury with chronic lumbosacral strain and 
disc space narrowing at L4-5, including thoracic pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC)s 
5237, 5243 (2010).  

2.  Lower extremity weakness is not due to or the result of 
active service and is not proximately due to, the result of, or 
aggravated by service-connected residuals, low back injury.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

3.  Bowel and bladder incontinence is not due to or the result of 
active service and is not proximately due to, the result of, or 
aggravated by service-connected residuals, low back injury.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claims of service connection for lower extremity 
weakness and bowel and bladder incontinence, to include as 
secondary to a service-connected low back injury, the VCAA duty 
to notify was satisfied by way of a letter sent to the Veteran in 
September 2005.  The letter fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  It 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  As for an increased rating for residuals, low back 
injury with chronic lumbosacral strain and disc space narrowing 
at L4-5, including thoracic pain, the VCAA duty to notify was 
satisfied by letters dated in April 2004 and September 2005.  He 
was advised as to what was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  A May 
2008 letter he RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issues on appeal, which was 
subsequently readjudicated in a September 2006 statement of the 
case.  Under these circumstances, the Board finds that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
RO associated the Veteran's service treatment, VA examinations, 
and VA treatment records with the claims file.  The 
representative stated in an October 2010 Informal Brief, that the 
Veteran's August 2007 Board hearing required a VA orthopedic and 
neurology examination.  It was the representative's contention 
that this was not performed when the Veteran was only provided 
with one examination in March 2008.  However, a review of the 
Board's January 2008 remand instructions only required that 
neurological and orthopedic findings be addressed, not 
necessarily that two separate examinations be performed.  The 
March 2008 VA examination addressed the requirements sought for 
both orthopedic and neurological questions.  No additional 
existing evidence is necessary for a fair adjudication of the 
claims that have not been obtained.  


The Veteran was also afforded, in addition to the March 2008 VA 
examination, an August 2006 VA examination for the purpose of 
determining the nature and severity of his low back disability.  
On appeal, the Board remanded this issue for, among other things, 
a more recent and comprehensive examination, which examination 
was performed March 2008.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's low back since the March 2008 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

The March 2008 VA examination was also obtained for the purpose 
of ascertaining whether the Veteran has lower extremity weakness 
and/or bladder and bowel incontinence secondary to the service-
connected low back injury.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The March 2008 VA examination is 
more than adequate, as it is predicated on a full reading of the 
Veteran's private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include an earlier VA examination reports, and the statements of 
the Veteran, his family, and neighbors, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Additionally, in August 2007, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2007 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding flare-ups, pain, and limited range of motion as it 
pertained to his lumbar spine disability (see T. at p. 5-9), 
frequency of incapacitating episodes (T. at 14), the symptoms 
related to urinary incontinence (T. at 10), and muscle weakness 
and neurological complaints (T. at p. 5 and 14).  Therefore, not 
only were the issues "explained . . . in terms of the scope of 
the claim for benefits," but "the outstanding issues material 
to substantiating the claim," were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence (other than the fact that a new 
examination was needed to evaluate the current level of severity 
of the Veteran's back disability and the nature and etiology of 
his neurological and bowel and bladder complaint, which was the 
basis of the Board's April 2008 remand) that might be available 
that had not been submitted.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the appellant's increased rating claims.  As such, 
the Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claims based on the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating-Low Back

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). Where a veteran appeals the denial of a claim 
for an increased disability rating for a disability for which 
service connection was in effect before he filed the claim for 
increase, the present level of the veteran's disability is the 
primary concern, and past medical reports should not be given 
precedence over current medical findings.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of 
the claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such different 
periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran claims that his residuals, low back injury with 
chronic lumbosacral strain and disc space narrowing at L4-5, 
including thoracic pain, is more severe than the current rating 
reflects.  He complains of pain of the lumbosacral spine and 
difficulty bending.  

By rating decision of October 1998, service connection for 
residuals, low back injury with chronic lumbosacral strain was 
granted, and a 10 percent rating was awarded, effective 
April 1998.  Later that month, the disability was recharacterized 
as residuals, low back injury, with chronic lumbosacral strain 
and disc space narrowing at L4-5, and the rating was increased 
from 10 percent to 20 percent, effective April 1998.  By rating 
decision of April 2000, the rating for residuals, low back injury 
with chronic lumbosacral strain and disc space narrowing at L4-5, 
was increased from 20 percent to 40 percent, effective 
September 1999.  The 40 percent rating has been in effect since 
that time.  He filed his claim for an increased rating in March 
2004.

A review of the record shows the Veteran underwent a VA 
examination in December 2004.  The Veteran complained of pain 
from the neck to the sacrum that he stated had become 
progressively worse.  He was medicated with Amitrptyline, 
Naproxen, and Gabapentin.  These medication reduced his pain, but 
he stated that it never went away, and that he still had constant 
pain.  He reported that his pain was worse with sitting 15-20 
minutes, but he had been sitting apparently comfortably in the 
waiting room for at least 1/2 hour prior to the examiner calling 
him for his appointment.  He reported an increase in pain with 
standing more than 20-30 minutes.  He was able to walk, 
reportedly, only as far as from the car to the hospital and that 
was with a cane.  He was able to accomplish all of his activities 
of daily living but had not worked since 1998, reportedly due to 
these symptoms.  

A physical examination/observation showed that during the history 
part of the examination, he was sitting constantly and without 
request, demonstrated multiple different postures, including full 
extension slouch and a full flexion position with his elbows on 
his knees and chin in his palm.  He got in and out of the chair 
without apparent difficulty.  However, when asked to demonstrate 
his range of motion the formal examination, the Veteran was 
limited to 30 degrees of flexion, 20 degrees of extension, 
20 degrees of lateral bending in each direction, and 40 degrees 
of rotation in each direction, reportedly limited by stiffness 
rather than pain.  The strength of all lower extremity muscle 
groups tested was demonstrated as weak but bilaterally equal and 
without frequent cogwheeling.  Straight leg raising in the 
sitting position was completely negative, with full extension of 
each knee while in a normal sitting position.  In significant 
contrast, straight leg raising in the supine position produced 
loud complaints of low back pain with elevation of the right leg 
to no more than 15 degrees, while elevation of the left leg to 
almost 90 degrees produced a response of "that feels good." 

The examiner referenced a MRI of both the thoracic and lumbar 
spine in August 2004, with thoracic spine segment reading: 
"Focal disc protrusion in a left paracentral location at the T6-
7 level, not significantly changed from a prior study in 2003."  
The lumbar spine MRI demonstrated a circumferential disc bulge 
with a bilateral foraminal predominance.  There was bilateral 
exit foraminal stenosis, right greater than left.  There was 
bilateral facet arthropathy, right greater than left.  There was 
also mild facet arthropathy at L5-S1 with no evidence of 
compressive sequelae.  

The diagnosis was lumbar spondylosis and facet arthropathy, 
demonstration of moderate range of motion impairment of the 
lumbar spine, but with signs of symptom of exaggeration.  The 
most obvious sign of exaggeration was a sequence at the close of 
the examination during which he moaned, groaned, and stretched 
for a few minutes, then limped out of the office with his cane.  
After a few yards of ambulation, however, without his awareness 
that the examiner was watching, his gait normalized and he seemed 
to walk and move much more freely, without any apparent pain 
behavior.  An addendum to the examination reflected that there 
was no pain on range of motion on any of the joints except as 
stated above.  All above joints had no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

The Veteran was seen in August 2005 in the genitourinary (GU) 
clinic.  He was seen for a follow-up on his incontinence.  He 
stated that he saw an improvement in his symptoms.  The 
assessment was Veteran with back pain and seizure disorder.  MRI 
and EMG showed no pathology to explain his worsening bowel and 
bladder incontinence.  The examiner stated that there was little 
that neurosurgery could offer the Veteran with no known pathology 
shown on the tests.  There was nothing that showed nerve damage 
explaining the symptoms.  

In October 2005, the Veteran was seen in the VA Rehabilitation 
Medicine Clinic regarding his complaints of bowel and bladder 
incompetence.  The examiner stated that after a thorough review 
of the medical records and physical examination, of the cervical, 
thoracic, and lumbar spines, there was no evidence to account for 
the Veteran's many complaints and symptoms.  Physical deficits, 
according to the examiner, were clearly related to his spastic 
left hemiparesis, presumably related to at least one of his 
arterio-venous malformations (AVMs) with radiation necrosis and 
edema.  Chronic pain complaints and bowel/bladder urgency did not 
appear to be neurologic in origin.  

In January 2006, the Veteran underwent a VA examination.  The 
medical history showed no history of hospitalization, trauma to 
the spine, history of neoplasm, or fatigue.  He had severe 
decreased motion and stiffness.  Weakness was moderate in the 
bilateral legs.  He had pain across the low back into the 
bilateral posterior legs.  The pain was severe, constant, but did 
not radiate.  The examination also showed bulging disc at L4-5.  
There were no days of incapacitating episodes reported.  Physical 
examination showed the gait and posture to be normal.  There was 
no thoracolumbar spine ankylosis shown.  Range of motion showed 
flexion to 50 degrees with pain, extension to 30 degrees with 
pain, left lateral flexion to 30 degrees with pain, right lateral 
flexion to 25 degrees with pain, and left and right lateral 
rotation to 50 degrees with pain.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  The diagnosis was lumbar 
spondylosis, facet arthropathy.  It was noted that the Veteran 
was unemployed and his spinal condition had an effect on his 
chores, shopping, exercise, sports, recreation, traveling, 
bathing, dressing, toileting, and grooming.  He had difficulty 
lifting greater than 5 pounds and running.  He also had 
difficulty walking more than 10 minutes and sitting greater than 
3 minutes.  

In January 2007, the Veteran was seen in the pain clinic.  It was 
noted at that time that he worked as a transport volunteer for 
VA.  He stated that he walked a lot as a volunteer, but it kept 
him active and decreased awareness of his back pain.  

The Veteran and his spouse testified at a Travel Board hearing in 
August 2007.  He stated that he received no outside treatment and 
that all of his treatment was received from VA.  He used a TENS 
unit on a daily basis and that his back pain was no longer sharp 
in nature but was burning and went from his waist to his feet.  
He related that he was able to do very little help with the 
household chores and he had never been prescribed bed rest by a 
physician.  He did not wear tie shoes, only slip ons.  His wife 
testified that he fell frequently as a result of his back 
disability.  

Pursuant to the Board's August 2007 remand, the Veteran underwent 
a VA examination in March 2008.  The Veteran reported that he had 
low back pain all day, every day, with a burning pain going down 
the right leg on the inside of the leg, not superficially.  He 
also reported sharp pain down the right posterior leg.  The 
burning pain was worse at night.  Cold made the pain worse.  He 
was only able to sleep 4 hours per night due to the pain.  He 
took Tramadol, Darvocet, Gabapentin, and Lamictal with some 
relief.  The burning could be over the entire lower half of his 
body.  He frequently fell on uneven surfaces, including carpets.  
He ambulated with a four wheel walker or a regular cane.  He was 
able to use handrails such as in the hospital where he 
volunteered.  He reported urinary incontinence 12 times per 
month.  He also had fecal incontinence.  He used no brace and had 
no physician directed bedrest.  

Physical examination revealed flattening of the thoracolumbar 
sacral spine with palpable spasm.  There was no tenderness. He 
had right and left lateral bending and extension of 0 to 25 
degrees.  Flexion and right and left rotation were 0 to 
45 degrees with pain on all ranges of motion.  There was no 
diminution to repetitive testing.  There was normal sensation in 
the right lower extremities.  There was significant difficulty 
getting on and off the examination table.  He used his hands to 
raise his left leg to get on to the examination table, although 
on formal testing, he had 5/5 motor strength.  

The RO has considered the Veteran's service-connected residuals, 
low back injury with chronic lumbosacral strain and disc space 
narrowing at L4-5, including thoracic pain, under diagnostic code 
5237.  It is presently evaluated as 40 percent disabling.  In 
order to warrant a 50 percent rating, there must be unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  

Further, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.   An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

After a review of the claims file, the Board concludes that a 
50 percent rating is not warranted.  First, the Veteran does not 
have unfavorable ankylosis of the thoracolumbar spine.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  " Colayong v. West, 12 Vet. App. 
524 (1999).  The Veteran retains significant motion of the spine.  
Although some limitation of motion of the spine has been shown 
throughout the appellate period, his flexion has never been 
restricted to less than 30 degrees.  He has had full extension 
throughout the appellate period.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 40 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions.   The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  December 2004 and January 2006 VA 
examinations both show no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance.  Indeed, even 
considering any complaints of weakness, fatigability, or loss of 
function due to pain, a higher disability evaluation may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable).  

The Board also places significance on the findings of the 
December 2004 examination that strongly suggest that the Veteran 
was exaggerating his symptoms.  The examiner highlighted two 
separate instances where the Veteran displayed significant 
disability only when he knew he was being observed.  Such forces 
the Board to conclude that the Veteran made such a demonstration 
for the purpose of manipulation and the gain of additional 
benefits.  This strongly cuts into his overall credibility.  
Therefore, the Board finds that the preponderance of the evidence 
is against an increased evaluation for the Veteran's residuals, 
low back injury with chronic lumbosacral strain and disc space 
narrowing at L4-5, including thoracic pain.  

The Board also finds that there is no basis to assign a higher 
(60 percent) rating for intervertebral disc syndrome.  First, 
there is no evidence of record indicating that Veteran suffers 
from intervertebral disc syndrome.  Second, even if 
intervertebral disc syndrome were formally diagnosed, the medical 
evidence of record does not show the Veteran to have 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months.  

Since neither ankylosis nor incapacitating symptoms of any 
duration have been shown during the appeals period, no more than 
the present 40 percent rating is warranted.  

The Board has considered the Veteran's statements that his 
residuals, low back injury with chronic lumbosacral strain and 
disc space narrowing at L4-5, including thoracic pain, are worse.  
He testified at his August 2007 Travel Board hearing that he used 
a TENS unit on a daily basis.  He no longer wore shoes that tied, 
and wore only slip on shoes.  He also testified that the pain he 
had had worsened, going from sharp pain in the back to burning 
pain.  Consideration has also been given to the multiple lay 
statements that discuss the Veteran's overall level of 
disability.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The observations of his 
lay witnesses enjoy a similar recognition of competence.  
However, neither the Veteran nor any of his witnesses have been 
shown to possess the competence to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic code.

Such competent evidence-concerning the nature and extent of the 
Veteran's lumbosacral spine; has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
the low back disability is evaluated.  Moreover, as discussed 
above, the Board does not find the Veteran to be credible with 
respect to his the true nature of his low back symptoms.

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Although the evidence shows that he stopped working 
in 1998, according to the Veteran, because of his low back 
disability, he volunteered on a regular basis at VA as a patient 
transport volunteer at VA.  In January 2007, he stated that he 
volunteered at VA and that his volunteer work required a lot of 
walking which kept him active and decreased his awareness on 
pain.  There is no evidence of hospitalization as a result of his 
low back disability.  Although his lumbosacral strain may have 
affected  his ability to work, the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  And, given his 
propensity for over endorsing his symptomatology for material 
gain, the Board again assigns little credibility to his personal 
statements.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted for his claimed 
service-connected residuals, low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5, including 
thoracic pain increased ratings.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his residuals, low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5, including 
thoracic pain, warrants an increased rating for any period on 
appeal.  Therefore, the appeal is denied.  

Service Connection 

The Veteran claims that he warrants service connection (or 
separate compensable ratings) for lower extremity weakness and 
bowel and bladder incontinence caused by his service-connected 
residuals, low back injury with chronic lumbosacral strain and 
disc space narrowing at L4-5, including thoracic pain.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b).  Further, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records are devoid of findings, treatment, or 
diagnosis for lower extremity weakness and bowel and bladder 
incontinence.  There is also no evidence establishing an 
etiological link between the Veteran's active service and his 
lower extremity weakness and bowel and bladder incontinence.  The 
Veteran does not argue the contrary.  Entitlement to service 
connection for lower extremity weakness bowel and bladder 
incontinence on a direct basis (38 C.F.R. § 3.303) is therefore 
not warranted.  

In an August 2005 statement, the Veteran asserts that he has 
lower extremity weakness and bowel and bladder incontinence due 
to his service-connected residuals, low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5.  

A review of the claims file shows that the Veteran underwent a 
myelogram in February 2003.  It was noted that a lesion at T6-7 
on the left should not be responsible for bowel and bladder 
incontinence.  In May 2005, he was seen with improvement in his 
symptoms.  An MRI (March 2005) and an EMG (2003) showed only a C6 
radiculopathy .  There was nothing to explain worsening bladder 
and bowel incontinence.  The examiner recommended that the 
Veteran be seen in the VA neurosurgery clinic.  

Further, as previously noted, the Veteran was seen in the VA 
Rehabilitation Medicine Clinic in October 2005 regarding his 
complaints of bowel and bladder incompetence.  The examiner 
stated that after a thorough review of the medical records and 
physical examination, of the cervical, thoracic, and lumbar 
spines, there was no evidence to account for the Veteran's many 
complaints and symptoms.  Physical deficits, according to the 
examiner, were clearly related to his spastic left hemiparesis, 
presumably related to at least one of his arterio-venous 
malformations (AVMs) with radiation necrosis and edema.  Of 
particular import, the Board notes that the physician concluded 
that the Veteran's chronic pain complaints and bowel/bladder 
urgency did not appear to be neurologic in origin.  

In August 2006, the Veteran was seen by VA for evaluation of his 
incontinence and lower extremities.  The claims folder was 
reviewed.  The question presented to the examiner was whether the 
Veteran's bowel and bladder incontinence and radiculopathy was 
due to his service-connected lumbar spine disorder.  It was noted 
that he had urge urinary incontinence that was treated with 
medication.  He had a cystoscopy in October 2005, which showed an 
overactive bladder.  He reported a two year history of fecal 
incontinence, three to four times per month.  He also reported 
pain into the anterior and posterior bilateral legs to the feet 
and toes with weakness and he used a cane and reported that he 
fell frequently because of weakness in the legs.  Reference was 
made to a MRI of the Veteran's lumbar spine in 2005 and an EMG in 
2003, neither of which revealed any indication that he had either 
a nerve entrapment or radiculopathies in the lower extremities 
which could be consistent with fecal incontinence or bilateral 
lower extremity radiculopathies.  He did have a sensory 
neuropathy in the lower extremities not consistent with a spinal 
process.  

Physical examination revealed the Veteran walked with a cane and 
limp and still had some dysarthria.  Bilateral lower extremities 
had normal sensation, 5/5 motor strength, 2+ tendon reflexes, and 
no evidence of atrophy.  He also had good sphincter tone.  He had 
both a cremasteric reflex as well as an anal wink.  There was no 
evidence of stool leakage.  The examiner's impression was that 
the Veteran had no objective evidence of bilateral lower 
extremity radiculopathies.  There was no objective evidence of 
fecal incontinence.  There was also no documented cause for 
either fecal incontinence or bilateral lower extremity 
radiculopathy.  He did, however, have urinary urge incontinence 
consistent with his current diagnosis of overactive bladder.  It 
was the examiner's opinion that none of the above was related to 
the Veteran's service-connected low back condition.  

In November 2006, a statement was made by a VA examiner who 
indicated that it was her professional opinion that it was as 
likely as not that the Veteran's lower extremity weakness and 
urinary problems were related to his cervical and lumbar spinal 
problems.  There was no indication as to what records/evidence 
was considered or as to whether a physical examination was 
conducted.  There was also no rationale provided.

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in March 2008.  The Veteran reported that he had low 
back pain all day, every day, with a burning pain going down the 
right leg on the inside of the leg, not superficially.  He also 
reported sharp pain down the right posterior leg.  The burning 
pain in worse at night.  Cold makes the pain worse.  He was only 
able to sleep 4 hours per night due to the pain.  He took 
Tramadol, Darvocet, Gabapentin, and Lamictal with some relief.  
The burning could be over the entire lower half of his body.  He 
frequently fell on uneven surfaces, including carpets.  He 
ambulated with a four wheel walker or a regular cane.  He was 
able to use handrails such as in the hospital where he 
volunteered.  He reported urinary incontinence 12 times per 
month.  Sitting precipitated the need to urinate.  He wore pads 
when he was away from home.  He changed them 0 to 2 times a day.  
He also described fecal incontinence.  He used no brace and had 
no physician directed bedrest.  

Physical examination revealed flattening of the thoracolumbar 
sacral spine with palpable spasm.  There was no tenderness.  He 
had right and left lateral bending and extension of 0 to 25 
degrees.  Flexion and right land left rotation were 0 to 
45 degrees with pain on all ranges of motion.  There was no 
dimunition to repetitive testing.  There was normal sensation in 
the right lower extremities.  He had negative straight leg 
raising bilaterally, 2+ deep tendon reflexes, bilaterally.  There 
was significant difficulty getting on and off the examination 
table.  He used his hands to raise his left leg to get on to the 
examination table, although on formal testing, he had 5/5 motor 
strength.  

On review of the claims file, the examiner observed that there 
were multiple notes from neurology that showed 5- or 5/5 motor 
strength throughout the lower extremities.  There was talk about 
a stroke with hemiplegia resulting in spastic gait.  One note 
showed a 2/5 motor strength in the lower extremity.  Although 
there was talk of a sensory neuropathy, all examinations reported 
normal sensation on examination.  There were multiple notes 
regarding overactive bladder and urge incontinence and multiple 
examiners and providers, including neurology, commented on the 
fact that there was no incontinence with his spine problem.  The 
August 2006 VA examination showed that despite having fecal and 
urinary incontinence, he had a good sphincter tone, a positive 
cremasteric reflex, and a positive anal wink, which was 
inconsistent with spine-derived neurogenic fecal or urinary 
incontinence.  

The examiner stated that the Veteran had multilevel degenerative 
disc disease of the lumbar spine which on MRI a year and a half 
ago, was read as mild.  In addition, he had cervical disc 
disease.  He also had an overactive bladder with urge 
incontinence more likely than not, not related to his service-
connected lumbar spine.  Additionally, he reported balance 
problems and falling because of a peripheral neuropathy which in 
the past, was not consistent with a radiculopathy but rather a 
sensory peripheral neuropathy.  It was more likely than not, 
still not related to his lumbar spine.  In addition, he had a 
stroke with hemiplegia.  

Based on the evidence of record, the claim for service connection 
for lower extremity weakness and bowel and bladder incontinence, 
secondary to the Veteran's service connected residuals, low back 
injury with chronic lumbosacral strain and disc space narrowing 
at L4-5, including thoracic pain, must fail.  As detailed above, 
in order to establish service connection for a claimed disability 
on a secondary basis, there must be: (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
evidence of a nexus between the service-connected disease or 
injury and the current disability.  See Wallin, supra.  

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
weakness of the lower extremity and bowel and bladder 
incontinence.  With respect to Wallin element (2), it is 
undisputed that the Veteran is currently service-connected for 
residuals, low back injury with chronic lumbosacral strain and 
disc space narrowing at L4-5, including thoracic pain.  

Turning to crucial Wallin element (3), the August 2006, 
November 2006, and March 2008 VA examiners addressed the issue of 
medical nexus.  Specifically, the August 2006 and March 2008, VA 
examiners indicated that there was no objective evidence of 
bilateral lower extremity radiculopathies or fecal or urinary 
incontinence.  The August 2006 VA examination showed good 
sphincter tone, positive cremasteric reflex, and a positive anal 
wink are inconsistent with spine-derived neurogenic fecal or 
urinary incontinence.  Also of record is the October 2005 report 
that concluded that the Veteran's physical deficits were clearly 
related to his spastic left hemiparesis, presumably related to at 
least one of his arterio-venous malformations (AVMs) with 
radiation necrosis and edema, and that the Veteran's chronic pain 
complaints and bowel/bladder urgency did not appear to be 
neurologic in origin.  The November 2006 VA opinion was contrary 
to the findings of the October 2005, August 2006, and March 2008 
VA opinions.  That opinion, indicated, in pertinent part, that it 
was her opinion that it was at least as likely as not that the 
Veteran's lower extremity weakness and urinary problems were 
related to cervical and lumbar spine problems.  

In rendering a decision on appeal, the Board must also analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that noticed/observed/experienced bilateral 
lower extremity weakness and fecal and urinary incontinence after 
his service-connected residuals, low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5, including 
thoracic pain, started, the Board must still weigh his lay 
statements against the medical evidence of record.  Layno v. 
Brown, 6 Vet. App. at 465.  The Board does not find his 
statements concerning the etiology of his claimed bilateral lower 
extremity weakness and fecal and urinary incontinence disorder to 
be credible, as it is inconsistent with probative and objective 
medical evidence of record which shows that his claimed bilateral 
lower extremity weakness and fecal and urinary incontinence 
disorder was not caused by or worsened by his service-connected 
lumbar disability.  Further, as he has demonstrated that he is 
willing to exaggerate (over endorse) his symptoms for the purpose 
of obtaining a higher disability rating, the Veteran is simply 
not found to be credible with regard to the nature, cause, and 
severity of his purported neurological, bowel, and bladder 
complaints.  The Board therefore believes that the Veteran would 
likely manipulate those facts as well.  Quite simply, the 
doctrine of falsus in uno, falsus in omnibus is for application.

Moreover, the Board finds that the negative VA professional 
opinions outweigh his lay observations and the one November 2006 
positive VA opinion.  The August 2006 and March 2008 VA 
examinations and medical opinions included a physical examination 
of the Veteran, a review of the record, and provided rationale 
for the negative findings.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion).  This evidence outweighs 
the lay opinion/history of the Veteran and the November 2006 VA 
positive opinion.  Unfortunately, the November 2006 VA opinion 
did not accompany any medical evidence, physical examination, or 
review of the record.  This examiner made a blanket statement and 
did not provide any rationale for her opinion.  Moreover, she 
attributed the lower extremity weakness and bowel and bladder 
incontinence to the Veteran's lumbar and cervical spine problems.  
The Veteran is not service-connected for a cervical spine 
disorder.  At the very least, her opinion did not contain 
sufficient detail and was inadequate for evaluation purposes.  
See 38 C.F.R. § 4.2. 

Thus, as a nexus between the Veteran's claimed lower extremity 
weakness and bowel and bladder incontinence, and his service-
connected residuals, low back injury with chronic lumbosacral 
strain and disc space narrowing at L4-5, including thoracic pain 
disability has not been established, either through medical 
evidence or his statements, Wallin element (3), medical nexus, 
has not been satisfied, and the claim fails on this basis.  

For the foregoing reasons, the claims for service connection for 
lower extremity weakness and bowel and bladder incontinence must 
be denied.  In arriving at the decision to deny these claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

An increased rating for residuals, low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5, including 
thoracic pain, is denied.  

Service connection for lower extremity weakness, to include as 
residuals, low back injury with chronic lumbosacral strain and 
disc space narrowing at L4-5, including thoracic pain, is denied.  

Service connection for bowel and bladder incontinence, to include 
as residuals, low back injury with chronic lumbosacral strain and 
disc space narrowing at L4-5, including thoracic pain, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


